Mr. Justice Vickers delivered the opinion of the court. Appellant was sued before a justice of the peace, for the use of the Board of Health, for a violation of section 8 of the law of 1899 relating to the practice of medicine. The case was appealed to the Circuit Court where a trial was had before the court without a jury, resulting in judgment against appellant of $100, to reverse which this appeal is prosecuted. The appellant has failed to assign any errors on the record, as is required by rule 12 of this court. There is, therefore, no question presented for our decision. Errors are assigned in the abstract, but in this respect the abstract is not correct, in this, that it purports to give an abstract of something that is not 'in the record. Benneson v. Savage, 119 Ill. 135; Davis v. Lang, 153 Ill. 175. This is a matter of substance, and is as necessary as a declaration, since no issue can be made up in this court without it. Williston v. Fisher, 28 Ill. 43; Ditch v. Sennott, 116 Ill. 288. Notwithstanding the fatal omission in the record, we have examined this case on its merits and find that the only question that could be presented is whether the finding of the court is supported by the evidence. Upon this question we agree with the trial court that the plaintiff made out a case against appellant as an itinerant vender of medicine in violation of section 8 of the Act of 1899. The judgment is affirmed. Affirmed.